Citation Nr: 0827703	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
right leg gunshot wound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The claimant had recognized Philippine guerilla service from 
August 1944 to November 1945, and Regular Philippine Army 
service in November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 

The Board notes that the appellant requested a Travel Board 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing through written correspondence dated in June 
2007.  The appellant having withdrawn his hearing request, 
the Board will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704 (e) (2007).


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied service 
connection for residuals of a right leg gunshot wound; the 
claimant filed a notice of disagreement (NOD) with the RO in 
July 2005.  The RO did not accept the NOD as timely; the 
claimant did not appeal the timeliness question.  

2.  The evidence received since the May 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since a May 2004 denial of service 
connection for residuals of a right leg gunshot wound is not 
new and material; the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 101, 107, 1110 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
RO decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
September 2005, well before the AOJ's initial adjudication of 
the claim.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised him of what the evidence must show 
to establish entitlement to the benefit sought, including 
specifically the requirement that new and material evidence 
be received in order to reopen his previously denied claim, 
and provided the definition of new and material evidence.  
The appellant was also apprised as to what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
claimant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the appellant was apprised of these criteria 
in correspondence dated in December 2007.  Although the 
appellant's claim was not readjudicated following the 
December 2007 notice, because the claim will be denied, that 
issue is not now before the Board and a remand of the new and 
material evidence question is therefore not necessary.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  The appellant was informed of what was required 
to substantiate the underlying service connection claim.  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained service 
records and post-service medical records.  No service medical 
records (SMRs) were available.  Because no new and material 
evidence has been received, the claim will not be reopened, 
and a medical examination therefore is not required.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (because a 
post-service medical examination could not provide evidence 
of an in-service event, a medical examination could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
VA has no duty to inform or assist that was unmet.   

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The appellant's claim for service connection for residuals of 
a right leg gunshot wound was denied in a rating decision 
dated in June 1976.  Service connection was denied because 
there was no evidence of a gunshot wound in the appellant's 
service records.  The claimant appealed the decision and the 
denial was confirmed by a Board in a decision dated in 
February 1977.  

The appellant's claim to reopen was granted in a rating 
decision dated in May 2004 upon the receipt of a joint 
affidavit from two people who served with the appellant.  The 
affidavit stated that the appellant was wounded in battle and 
that he was treated with herbal medicine.  The underlying 
claim for service connection was denied because the affidavit 
did not establish that the appellant's service records 
documented a gunshot wound and the affidavit was not 
supported by actual treatment records during service.  

A July 2005 NOD was filed with respect to the May 2004 
denial, but the NOD was not received within the one-year 
period allowed and the RO determined that an appeal had not 
been timely initiated.  The RO informed the claimant of its 
determination by way of an August 2005 letter.  The claimant 
did not appeal the timeliness determination.  Consequently, 
the May 2004 decision became final.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The evidence of record at the time of the May 2004 denial of 
service connection consisted of the claimant's service 
records, post-service medical records, and affidavits from 
those who served with the claimant declaring that the 
claimant was shot while in service.  No SMRs were available.  
The service records contained no record of a gunshot wound of 
the right leg.  

The evidence received since the May 2004 rating decision 
consists of medical evidence of current osteoarthritis of the 
right knee, a healed wound, and treatment of the appellant 
for various other illnesses.  The evidence documenting a 
healed gunshot wound was dated in April 2001.  While the 
appellant responded to the RO's requests for new and material 
evidence by submitting or causing to be submitted private 
medical records, one of which documents what was 
characterized as a healed gunshot wound, this does not tend 
to prove any point not previously demonstrated.

Having reviewed all of the evidence received since the RO's 
decision in May 2004 denial of service connection for 
residuals of a right leg gunshot wound, the Board finds that 
there is new evidence that was not previously of record and 
that some of the evidence shows what was described as a 
healed gunshot wound.  Nevertheless, none of this new 
evidence is material.  The previously filed affidavits 
considered in the 2004 decision had referred to a wound of 
the right knee during service, just as earlier affidavits 
had.  Evidence of his having sustained a gunshot wound during 
service was previously considered.  Consequently, new 
evidence referring to a healed wound, without more, does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for residuals of a right leg 
gunshot wound has not been received, and the application to 
reopen will therefore be denied.


ORDER

New and material evidence having not been received to reopen 
the appellant's claim of service connection for residuals of 
a right leg gunshot wound, the application to reopen is 
denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


